DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cain (2011/0155273).  The reference to Cain discloses the recited tool 100 (fig1) for installing a plurality of fittings (title; where plugs can be types of fittings) into respective branch conduits [0004] (where the service line would be a branch to the pipeline which would be the main) extending from a main pipe, the tool comprising a base (102; fig 1) configured for being received in the interior of the main pipe for movement along the main pipe (fig 6; [0041-42]; [0004]), a plurality of fitting mounts (fig 20 shows a plurality of mounts and plugs can be provided; mounts such as 1776,2040,2042) movably connected to the base ([0068] discusses advancing member 1782 which suggests advancement of the plugs which would require movable connection to the base), each mount being configured to be connected to a  by the paragraphs [0057-0058] where the base supports the structure which deploys the plug and also uses the locating element to find the plug based on magnet 404 and the plug being considered as the fitting can be extended from the base as can the locating element 402).
With respect to claim 9, at least one tool locating element comprises at least one tool locating element for each of the plurality of fitting mounts (as seen in figure 20 and discussed in paragraph [0068] additional trays which would include additional fitting mounts can be provided which would lead to a plurality of fitting mounts being provided and since each has the same structure as figures 14a-b which would include a tool locating element for mount such would lead to at least one tool locating element for each of the plurality of mounts).

With respect to claim 10, each tool locating element is positioned on the mount located on the base adjacent the respective fitting mount (similarly to above discussion of claim 9, each tool locating element 402 would be provided with each mount since the structure is just duplicated in different positions of the base and therefore will be located on the base adjacent the fitting mount for each of the plurality of mounts).
Allowable Subject Matter
Claims 1-7 are allowed.
	With respect to claim 1, the prior art of record fails to disclose the combination of a plug for sealing a branch conduit while a main pipe is lined with a cured in place liner to form a lined pipe, the plug comprising:
a plug body having an inner end portion and an outer end portion, the plug body being configured for being inserted from inside the main pipe into the branch conduit to an installed position and for being sealingly received in the branch conduit at the installed position to block fluid communication between the branch conduit and the main pipe, the plug body comprising:
a removable section configured to be removed from the branch conduit after the main pipe is lined with the liner to restore fluid communication between the branch conduit and the main pipe; and
a durable section that is configured to remain connected to the lined pipe after the removable section of the plug body is removed; and at least one locating element configured to transmit or receive a locating signal
used by a robot to locate the branch conduit from inside the lined pipe, the at least one locating element being mounted on the durable section of the plug body at a location spaced apart from the removable section such that the locating element is configured to remain connected to the lined pipe and transmit or receive the locating signal after the removable portion of the plug body is removed.  Specifically the plug having a removable section and a durable section intended to remain connected to the lined pipe after removal of the removable section, and having at least one locating element configured to transmit or receive a locating signal used by a robot to locate the branch conduit from inside the lined pipe where the locating element is mounted on the durable section of the plug body at a location spaced apart from the removable section such that the locating element is configured to remain 
Claims 2-6 are allowable based upon their dependence upon claim 1, and due to additional limitations not found in the art, for example using a plurality of magnets positioned at circumferentially spaced apart positions about the branch conduit in the installed position of the plug body.

	With respect to claim 7, the prior art of record fails to disclose the combined method steps of  lining a main pipe with a liner, the method comprising installing a plug into a branch conduit from inside the main pipe to block fluid communication between the branch conduit and the main pipe, the plug including at least one locating element;
lining the main pipe with the liner over the installed plug;
	using the locating element of the installed plug to align a plug removal tool with the branch conduit,
	removing a section of the plug using the aligned plug removal tool to restore fluid communication between the branch conduit and the main pipe without removing a remnant of the plug that includes the locating element;
	using the locating element of the remnant of the plug to align a fitting installation tool with the branch conduit; and
	installing a fitting in the branch conduit using the aligned fitting installation tool to connect the liner to the branch conduit.  Specifically, using the locating element of the remnant of the plug to align a fitting installation tool with a branch conduit and installing a fitting in the branch conduit using the aligned fitting installation tool to connect the liner to the branch conduit is not taught by the prior art.


	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Szalvay and Sonku disclosing state-of-the-art tools, methods, and articles to line pipelines and/or branch pipelines.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                                                                                                                                                                                                                                



JFH